PER CURIAM
Petitioner seeks review, alleging that the Board of Parole (Board) failed to satisfy the requirements of ORS 144.135. As in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987), the Board fully complied with ORS 144.135 by setting forth “in writing the detailed bases for its decision,” which included four aggravation factors as justifying its decision to exceed the matrix range by five months.
This petitioner also asserts that the Board failed to consider factors in mitigation, contending that he was innocent and that his case was on appeal at the time of the hearing. Denial of guilt or that the conviction has been appealed are not mitigating factors.
The decision of the Court of Appeals is affirmed.